     Case 2:20-cv-00117-LGW-BWC Document 1 Filed 11/05/20 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


JI EON SMITH,


              Plaintiff,                          CIVIL ACTION NO.:


       v.
                                                  COMPLAINT
TBC RETAIL GROUP, INC. D/B/A TIRE JURY TRIAL DEMANDED
KINGDOM, JOHN DOE 1, JOHN DOE 2,
and JOHN DOE 3,


              Defendants.




                       PLAINTIFF’S COMPLAINT FOR DAMAGES

       COMES NOW Ji Eon Smith, Plaintiff, by and through her counsel of record, and files

this Complaint for Damages and Jury Demand, showing this Honorable Court as follows:

   1. This is an action for personal injury arising out of a motor vehicle collision that occurred

       on or about November 12, 2018, in Kingsland, Georgia.

                                         I.      PARTIES

   2. Plaintiff Ji Eon Smith is a resident and citizen of Nevada. She brings this negligence

       action on behalf of herself.

   3. Defendant TBC Retail Group, Inc. (“Defendant TBC”) is a foreign corporation and is

       incorporated in the state of Florida, with its principal place of business in Palm Beach

       Gardens, Florida and is authorized to do business in the state of Georgia, where, upon
                                                                                                     1
  Case 2:20-cv-00117-LGW-BWC Document 1 Filed 11/05/20 Page 2 of 12



   information and belief, it owns and/or operates an automotive service center known as

   “Tire Kingdom” located at 101 Kings Bay Road, Kingsland, Georgia 31548. Defendant

   TBC may be served with process through its registered agent Corporation Service

   Company, located at 40 Technology Parkway South, Suite 300, Norcross, Georgia 30039.

4. Upon information and belief, at the time of the incident complained of herein, Defendant

   John Doe 1, whose true name is presently unknown to Plaintiff, was an employee, agent,

   or apparent agent of Defendant TBC, and John Doe 1 is alleged to have caused plaintiff

   injury within this District, and when identified by Defendant TBC, will be subject to the

   jurisdiction of this court.

5. Upon information and belief, Defendant John Doe 2, whose true name is presently

   unknown to Plaintiff, is alleged by plaintiff to have caused plaintiff injury within this

   District, and when identified by Defendant TBC will be subject to the jurisdiction of this

   court, because at the time of the incident complained of herein, Defendant John Doe 2

   was:

       a. A party liable for the negligence of its employee, which negligence caused injury

           to plaintiff;

       b. A party responsible for the wrongful performance of work which resulted in

           injury to plaintiff;

       c. A party who violated a duty imposed expressly by contract which caused injury to

           plaintiff;

       d. A party who violated a duty imposed by statute which caused injury to plaintiff;




                                                                                                2
  Case 2:20-cv-00117-LGW-BWC Document 1 Filed 11/05/20 Page 3 of 12



       e. A party which failed to adequately educate or train John Doe 1 to properly operate

           automobiles per TBC’s policies and procedures, which failure caused injury to

           plaintiff;

       f. A party which failed to ensure that all employees, agents or apparent agents

           operating automobiles were properly trained and qualified to perform their jobs

           without violating their duty to comply with all pertinent Federal, State, local, and

           tribal statutory and regulatory requirements when operating within the United

           States.

6. Upon information and belief, at the time of the incident complained of herein, Defendant

   John Doe 3, whose true name is presently unknown to Plaintiff, was the owner and or

   operator of the vehicle operated by Defendant TBC and or Defendant John Doe 2, and

   John Doe 3 is alleged to have caused plaintiff injury within this District, and when

   identified by Defendant TBC, will be subject to the jurisdiction of this court.

                           II.        JURISDICTION AND VENUE

7. Federal diversity jurisdiction exists pursuant to 28 U.S.C. § 1332. Plaintiff is a citizen of

   Las Vegas, Nevada. Defendant is a Florida corporation with its principal place of

   business in Florida and is authorized to do business in Georgia. Accordingly, complete

   diversity of citizenship exists.

8. The amount of controversy, exclusive of interest and costs, exceeds the sum or value of

   $75,000.00.

9. Venue in the Southern District of Georgia is proper pursuant to 28 U.S.C. § 1391 because

   Defendant has personally availed itself of jurisdiction in this District by maintaining

   offices, agents, and transacting and/or soliciting business throughout this District; is



                                                                                                   3
  Case 2:20-cv-00117-LGW-BWC Document 1 Filed 11/05/20 Page 4 of 12



   authorized to conduct business in the state of Georgia; a substantial part of the events or

   omissions on which the claims asserted herein are based occurred in this District; and the

   torts giving rise to this litigation arose in this District.

                              III.    STATEMENT OF CLAIMS

10. On or about November 12, 2018, Plaintiff Ji Eon Smith entered the Tire Kingdom owned

   by Defendant TBC located at 101 Kings Bay Road, Kingsland, Georgia 31548 for the

   purpose of having her tire air pressure checked and corrected.

11. On or about this date, Plaintiff was parked in a designated parking spot, as directed by

   Defendant TBC’s employees.

12. On or about this date, Plaintiff in the driver’s seat of her vehicle, assisting her daughter

   with her daughter’s seat belt.

13. On or about this date, a vehicle driven by Defendant John Doe 1, an employee of

   Defendant TBC reversed out of a maintenance bay and crashed into the side of Plaintiff’s

   vehicle.

14. The vehicle operated by Defendant John Doe 1 was operated in such a way as to brutally

   impact Plaintiff’s vehicle, causing severe injuries including, but not limited to: injuries to

   her neck and spine requiring surgical repair, injuries to her brain and spinal column,

   causing migraines, seizures, blackouts, anxiety, depression, post-traumatic stress

   disorder, and additional ongoing neurological problems.

15. At all times relevant to this complaint, Plaintiff exercised appropriate and due care for her

   own safety and received no warning of the incoming crash.




                                                                                                   4
  Case 2:20-cv-00117-LGW-BWC Document 1 Filed 11/05/20 Page 5 of 12



16. At all times relevant to this dispute, Defendants individually and/or collectively owed a

   non-delegable duty to Plaintiff to properly operate its vehicles in accordance with

   Federal, State, local, and tribal law.

17. At all times relevant to this complaint, the Defendants individually and/or collectively

   possessed exclusive ownership, possession and control over the vehicle driven by

   Defendant John Doe 1, the hazardous operation of which caused Plaintiff’s injuries.

18. As a result of the hazardous operation of the motor vehicle driven by Defendant John

   Doe 1 which was caused by the individual and/or collective acts or omissions of

   Defendants, Plaintiff suffered significant personal injuries and damages for which

   Defendants are individually and/or collectively liable.

                      IV.     COUNT I - GENERAL NEGLIGENCE

19. Plaintiff re-alleges, and incorporates herein, the allegations set forth in paragraphs 1

   through 18, as if restated herein.

20. Defendants, as owners and operators of the vehicle that crashed into Plaintiff,

   individually and/or collectively owed a non-delegable duty of care to the individuals,

   including Plaintiff, which they knew or should have known would be parked in a

   designated parking space, absent a clear warning or barrier preventing them from doing

   so, or in the alternative, competent direction to park elsewhere.

21. Defendants individually and/or collectively failed to exercise ordinary care in the

   training, supervision, operation, or other involvement with vehicles in use by Defendants,

   which failure caused Plaintiff to suffer personal injuries as a result of this crash.

22. Defendants, individually and/or collectively, in the exercise of ordinary care, possessed,

   or should have possessed, sufficient knowledge of a vehicle parked in a designated



                                                                                                 5
  Case 2:20-cv-00117-LGW-BWC Document 1 Filed 11/05/20 Page 6 of 12



   parking space so as to require Defendants to properly operate its vehicle so as to not crash

   into properly parked vehicles.

23. At all times material to this complaint, Defendants individually and/or collectively:

       g. Negligently and/or carelessly operated the vehicle which crashed into Plaintiff’s

           vehicle; and/or

       h. After Defendants individually and/or collectively learned, or should have learned,

           that Plaintiff’s vehicle was parked in a designated parking space, they nonetheless

           failed to take steps to ameliorate the condition and/or negligently and/or

           carelessly failed to correct the condition and/or negligently and/or carelessly

           crashed into Plaintiff, causing Plaintiff’s injury.

24. At all times material to this Complaint, Plaintiff could not have prevented the crash in

   ordinary care.

25. At all times material to this Complaint, Defendants individually and/or collectively knew

   or should have known that the failure to exercise ordinary care in operating their vehicle,

   which caused Plaintiff’s injuries, would expose individuals to an unreasonable risk of

   physical harm.

26. As a result of Defendants’ individual and/or collective negligence, Plaintiff suffered

   serious physical injuries requiring surgical repair and damages, and Plaintiff is entitled to

   recover from Defendants all damages which may be allowed under Georgia law.

               V.      COUNT II - NEGLIGENCE OF DEFENDANT TBC

27. Plaintiffs re-allege, and incorporate herein, the allegations set forth in paragraphs 1

   through 26, as if restated herein.




                                                                                               6
  Case 2:20-cv-00117-LGW-BWC Document 1 Filed 11/05/20 Page 7 of 12



28. Defendant TBC had a non-delegable duty to ensure that its employees were reasonably

   safe and complied with all laws and industry standards concerning the safe operating of

   its motor vehicles and/or the vehicles that were entrusted to Defendant TBC.

29. Defendant TBC breached the above-mentioned duties and was therefore negligent in one

   or more of, but not limited to, the following ways:

       i. Failing to verify and ensure that its employees operated vehicles in a reasonably

           safe manner and abided by all laws governing the safe operation of motor

           vehicles;

       j. Failing to properly train and instruct its employees on proper vehicle operation;

       k. Failing to properly supervise its employees and identify dangerous and negligent

           behaviors that could have been corrected in time to avoid this hazardous

           condition; and

       l. Habitually disregarding the local, state, tribunal, and federal laws and regulations

           and industry standards concerning the proper operation of motor vehicles, such

           that it created a culture of danger and zone of risk that was reasonably anticipated

           to cause injury and death to others and constituted a dangerous mode of operation.

30. Defendant TBC’s negligence directly and proximately caused Plaintiff’s injuries and

   damages.

                       VI.    COUNT III - VICARIOUS LIABILITY

31. Plaintiff re-alleges, and incorporates herein, the allegations set forth in paragraphs 1

   through 30, as if restated herein.

32. Upon information and belief, at all times relevant to this complaint, the individuals

   responsible for operating motor vehicles, training employees, and supervising employees



                                                                                                 7
  Case 2:20-cv-00117-LGW-BWC Document 1 Filed 11/05/20 Page 8 of 12



   were employees, agents, or apparent agents of Defendant TBC, and were acting within

   the scope of their employment with Defendant TBC.

33. At the time of Plaintiff’s injury, the employees, agents, or apparent agents of Defendant

   TBC failed to perform their respective duties to properly train and/or supervise the

   improperly trained employee.

34. Defendant TBC, Defendant John Doe 2, and/or Defendant John Doe 3, are individually

   and/or collectively responsible for the conduct of these employees, agents, or apparent

   agents of Defendants under the doctrine of respondeat superior, agency or apparent

   agency.

35. Upon information and belief, at all times relevant to this complaint, Defendant John Doe

   3 owned the motor vehicle that crashed into Plaintiff’s parked vehicle, and negligently

   entrusted it to Defendant TBC, John Doe 1, and or John Doe 2.

                                        VII.   RELIEF

36. Plaintiff re-alleges, and incorporates herein, the allegations set forth in paragraphs 1

   through 35, as if restated herein.

37. As a direct result of Defendants’ individual and/or collective negligence, Plaintiff

   suffered traumatic and permanent psychological and physical injuries, including but not

   limited to injuries to her head, neck, and jaw area; injuries to her right shoulder and back;

   injuries to her brain and spinal cord; and also incurred reasonable medical expenses

   necessary to treat those injuries, in amounts which will be proven at the time of trial, and

   has sustained severe physical and emotional pain and suffering. All of Plaintiff’s

   damages will continue into the future, to the extent said injuries are permanent.




                                                                                                  8
  Case 2:20-cv-00117-LGW-BWC Document 1 Filed 11/05/20 Page 9 of 12



38. Plaintiff also avers that as a direct and proximate result of the individual and/or

   collective negligence of the Defendants, she was caused to suffer and incur the following

   injuries and damages for which she seeks to recover:

       m. Personal injuries;

       n. Pain and suffering;

       o. Disability;

       p. Disfigurement;

       q. Mental anguish;

       r. Loss of the capacity for the enjoyment of life;

       s. Impaired ability to labor;

       t. Lost earning capacity;

       u. Impaired ability to perform activities of daily life;

       v. Travel expenses for seeking medical treatment;

       w. Other related incidental expenses;

       x. Permanent injuries; and

       y. Future medical expenses.

39. Defendants’ individual and/or collective negligence solely and proximately caused

   Plaintiff’s injuries.

40. WHEREFORE, having fully set forth her claims for damages against the Defendants,

   and based upon the pleadings found herein, Plaintiff respectfully prays that this

   Honorable Court enter judgment against the Defendants, individually and/or collectively:

       z. For past, present and future medical and doctor expenses in an amount to be

           proven through the evidence at trial;



                                                                                           9
     Case 2:20-cv-00117-LGW-BWC Document 1 Filed 11/05/20 Page 10 of 12



           aa. For past, present, and future pain and suffering in an amount to be determined by

               the conscience of the jury;

           bb. For past and future lost earning capacity, in an amount to be proven through the

               evidence at trial;

           cc. For past, present, and future travel expenses for seeking medical treatment in

               amounts to be proven at time of trial through the evidence;

           dd. For all other damages suffered, in amounts to be proven at time of trial through

               the evidence, or determined by the conscience of the jury;

           ee. That a jury be impaneled to resolve all factual disputes;

           ff. For such other and further relief the Court deems just and proper; and

           gg. That Plaintiff be allowed to freely amend this Complaint in order to avoid

               manifest injustice.

                            VIII. CERTIFICATION AND CLOSING

   Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

knowledge, information, and belief that this complaint: (1) is not being presented for an improper

purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;

(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or

reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so

identified, will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; and (4) the complaint otherwise complies with the requirements of

Rule 11.

       This 5th day of November, 2020.




                                                                                                  10
    Case 2:20-cv-00117-LGW-BWC Document 1 Filed 11/05/20 Page 11 of 12



                                        FARAH & FARAH P.A.




                                     By: /s/Caitlin Clarke

                                        Caitlin Clarke, Esq.
                                        Attorney for Plaintiff
                                        Georgia Bar No.: 902650




PREPARED BY:
FARAH & FARAH P.A.
10 WEST ADAMS STREET
JACKSONVILLE, FL 32202
PHONE/FAX: (904) 862-2071
EMAIL: CCLARKE@FARAHANDFARAH.COM
ALT: ESTONE@FARAHANDFARAH.COM




                                                                         11
     Case 2:20-cv-00117-LGW-BWC Document 1 Filed 11/05/20 Page 12 of 12



                                 CERTIFICATE OF SERVICE

       I hereby certify that I have this day served a copy of the within and foregoing pleading

upon all parties to this matter by depositing a true copy of same in the U.S. Mail, proper postage

prepaid, addressed as follows:

                                    TBC Retail Group, Inc.
                               C/O Corporation Service Company
                            40 Technology Parkway South, Suite 300
                                     Norcross, GA 30092




       This 5th day of November, 2020.

                                                     FARAH & FARAH P.A.




                                                 By: /s/Caitlin Clarke

                                                     Caitlin Clarke, Esq.
                                                     Attorney for Plaintiff
                                                     Georgia Bar No.: 902650



PREPARED BY:
FARAH & FARAH P.A.
10 WEST ADAMS STREET
JACKSONVILLE, FL 32202
PHONE/FAX: (904) 862-2071
EMAIL: CCLARKE@FARAHANDFARAH.COM
ALT: ESTONE@FARAHANDFARAH.COM




                                                                                                  12
